         Case 1:20-cv-00966-EGS Document 15-1 Filed 10/26/20 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

                                                    )
 STEFANIA MAURIZI,                                  )
                                                    )
                 Plaintiff,                         )
                                                    )
         v.                                         )         Civil Action No. 20-0966 (EGS)
                                                    )
 U.S. DEPARTMENT OF STATE,                          )
                                                    )
                 Defendant.                         )
                                                    )

                                [PLAINTIFF’S PROPOSED] ORDER

        Upon consideration of the parties’ joint status report dated October 26, 2020, it is hereby

        ORDERED that State, by November 19, 2020, complete the relevancy review of the 1,080

remaining potentially responsive unclassified documents that it identified in the current Joint

Status Report; and it is also

        ORDERED that State, by November 19, 2020 and on a monthly basis thereafter, process

either 1000 pages or 300 documents of the potentially responsive unclassified documents and, with

respect to each record, as appropriate: (1) produce the record to Plaintiff, or (2) make a valid claim

that it is subject to a FOIA exemption, or (3) inform Plaintiff that it is a non-responsive press

clipping; and it is also

        ORDERED that the parties shall file another status report by December 1, 2020, describing

their progress and alerting the Court to any issue requiring judicial intervention.




                                                        UNITED STATES DISTRICT JUDGE
